Citation Nr: 1424595	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to April 1966 and from January 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the VA Regional Office (RO) in Albuquerque, New Mexico.  

The issues of service connection for peripheral neuropathy, abdominal condition, insomnia, and residuals of Agent Orange have been raised by the record, see February 2014 statement from representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Additionally, in a November 2013 rating decision, the RO denied a rating in excess of 10 percent for tinnitus and denied service connection for kidney lesions and liver lesions.  A November 2013 letter to the Veteran in his electronic claims file indicates that the RO received the Veteran's notice of disagreement (NOD) with the November 2013 rating decision.  The NOD is not of record so the Board is unsure as to which of the three issues the Veteran appealed.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), additional action at the RO is pending.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the Veteran's electronic claims file and VACOLS reflect that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  As Manlincon is not applicable and the Board is unsure as to which of the issues the Veteran appealed, the Board declines to remand any of the issues adjudicated in  November 2013 for the issuance of a statement of the case and instead refers the RO to complete the pending action in that appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regrettably, a remand is necessary.  The Veteran was afforded a VA examination in March 2010.  In his June 2011 substantive appeal, he asserted a worsening of his bilateral hearing loss; a May 2014 statement from his representative also indicates that his hearing loss may be worse than what was shown on examination.  Accordingly, a remand is necessary to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Albuquerque VA Medical Center, from R.M., M.D., and from any other private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral hearing loss.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


